
	
		I
		112th CONGRESS
		2d Session
		H. R. 6244
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Mrs. Hartzler (for
			 herself, Mr. Graves of Missouri,
			 Ms. Jenkins,
			 Mr. Lankford,
			 Mr. Cole, Mr. Akin, and Mr.
			 Shimkus) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Power Act to permit States to
		  prohibit the Federal Energy Regulatory Commission from enforcing certain
		  requirements of a license, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Leave our Lakes Alone
			 Act.
		2.State
			 determination to exempt projects from certain requirements of a FERC
			 licenseSection 4 of the
			 Federal Power Act (16 U.S.C. 797) is amended by adding at the end the following
			 new subsection:
			
				(h)(1)For the purposes of this
				subsection—
						(A)the term exempt State means a
				State for which a State law is in effect that expressly authorizes paragraph
				(2) to apply to projects within the State; and
						(B)the term public use and environmental
				purposes means the purposes of energy conservation, the protection,
				mitigation of damage to, and enhancement of, fish and wildlife (including
				related spawning grounds and habitat), the protection of recreational
				opportunities, the preservation of other aspects of environmental quality, and
				other beneficial public uses, including irrigation, flood control, water
				supply, and other purposes, as required under subsection (e) and section 10(a),
				as such purposes apply to land within the project boundary that is above the
				highest target elevation for normal operations of the project.
						(2)Notwithstanding subsection (e) and sections
				10(a) and 28, the Commission—
						(A)may not consider public use and
				environmental purposes in issuing a license for a project in an exempt State;
				and
						(B)may not enforce the requirements of a
				license regarding public use and environmental purposes for a project in an
				exempt State.
						(3)If a State law
				described in paragraph (1)(A) is no longer in effect, paragraph (2) shall
				continue to apply to any project in the State for which a license is issued
				before the date on which such law ceases to be in effect.
					(4)Paragraph (2)
				shall not apply to any project or portion of a project on Federal
				land.
					.
		
